PriceSmart Announces Third Quarter Results of Operations and June 2010 Sales San Diego, CA (July 9, 2010) – PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced its results of operations for the third quarter of fiscal year 2010 which ended on May 31, 2010. For the third quarter of fiscal year 2010, net warehouse sales increased 13.9% to $341.2 million from $299.6 million in the third quarter of fiscal year 2009.Total revenue for the third quarter was $348.6 million compared to $306.5 million in the prior year.The Company had 27 warehouse clubs in operation as of May 2010 compared to 26 warehouse clubs in 2009. The Company recorded operating income in the quarter of $18.1 million, compared to operating income of $13.2 million in the prior year.Net income was $12.0 million, or $0.40 per diluted share, in the third quarter of fiscal 2010 compared to $8.7 million, or $0.29 per diluted share, in the third quarter of fiscal 2009. For the first nine months of fiscal year 2010, net warehouse club sales increased 8.9% to $1,008.8 million from $926.3 million in the first nine months of fiscal year 2009.Total revenues for the first nine months of the fiscal year increased 8.8% to $1,030.2 million from $946.5 million in the same period of the prior year.For the first nine months of fiscal year 2010, the Company recorded operating income of $54.7 million and net income of $36.1 million, or $1.21 per diluted share.During the same nine month period in fiscal year 2009, the Company recorded operating income of $45.6 million and net income of $32.1 million, or $1.08 per diluted share. The Company also announced that for the month of June 2010 net sales increased 19.0% to $113.9 million, from $95.7 million in June a year earlier.For the ten months ended June 30, 2010, net sales increased 9.8% to $1,122.6million from $1,022.0 million for the ten months ended June 30, 2009.There were 27 warehouse clubs in operation at the end of June 2010 and 26 warehouse clubs in operation at the end of June 2009. For the four weeks ended June 27, 2010, comparable warehouse sales for the warehouse clubs open at least 12 full months increased 14.5%, compared to the same four-week period last year.For the forty-three week period ended June 27, 2010, comparable ware­house sales increased 6.4%, compared to the comparable forty-three week period a year ago. About PriceSmart PriceSmart, headquartered in San Diego, owns and operates U.S.-style membership shopping warehouse clubs in Central America and the Caribbean, selling high quality merchandise at low prices to PriceSmart members. PriceSmart now operates 27 warehouse clubs in 11 countries and one U.S. territory (five in Costa Rica; four each in Panama and Trinidad; three in Guatemala, two each in Dominican Republic, El Salvador and Honduras; and one each in Aruba, Barbados, Jamaica, Nicaragua and the United States Virgin Islands). This press release may contain forward-looking statements concerning the Company's anticipated future revenues and earnings, adequacy of future cash flow and related matters.These forward-looking statements include, but are not limited to, statements containing the words “expect,” “believe,” “will,” “may,” “should,” “project,” “estimate,” “scheduled,” and like expressions, and the negative thereof.These statements are subject to risks and uncertainties that could cause actual results to differ materially, including the following risks: the Company’s financial performance is dependent on international operations which exposes the Company to various risks; any failure by the Company to manage its widely dispersed operations could adversely affect the Company’s business; the Company faces difficulties in the shipment of and inherent risks in the acquisition andimportation of merchandise to its warehouse clubs; the Company is exposed to weather and other natural disaster risks associated with international operations; declines in the economies of the countries in which the Company operates its warehouse clubs would harm its business; a few of the Company's stockholders own nearly 40% of the Company's voting stock, which may make it difficult to complete some corporate transactions without their support and may impede a change in control; the loss of key personnel could harm the Company’s business; the Company is subject to volatility in foreign currency exchange; the Company faces the risk of exposure to product liability claims, a product recall and adverse publicity; a determination that the Company's long-lived or intangible assets have been impaired could adversely affect the Company's future results of operations and financial position; and the Company faces increased compliance risks associated with compliance with Section 404 of the Sarbanes-Oxley Act of 2002; as well as the other risks detailed in the Company's SEC reports, including the Company's Annual Report on Form 10-K filed pursuant to the Securities Exchange Act of 1934 on November 9, 2009.We assume no obligation and expressly disclaim any duty to update any forward-looking statement to reflect events or circumstances after the date of this presentation or to reflect the occurrence of unanticipated events. For further information, please contact Robert E. Price, Principal Executive Officer (858) 551-2336; or John M. Heffner, Executive Vice President and Principal Financial Officer (858) 404-8826. PRICESMART, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED—AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Nine Months Ended May 31, May 31, Revenues: Net warehouse club sales $ Export sales Membership income Other income Total revenues Operating expenses: Cost of goods sold: Net warehouse club Export Selling, general and administrative: Warehouse club operations General and administrative Pre-opening expenses Asset impairment and closure costs (income) — ) — Total operating expenses Operating income Other income (expense): Interest income 76 Interest expense ) Other income (expense), net ) 26 ) ) Total other expense ) Income from continuing operations before provision for income taxes and loss of unconsolidated affiliates Provision for income taxes ) Loss of unconsolidated affiliates (6 ) (8 ) ) ) Income from continuing operations Income (loss) from discontinued operations, net of tax (4 ) 55 40 ) Net income Netloss attributable to noncontrolling interest ) Net income attributable to PriceSmart $ Net income attributable to PriceSmart: Income from continuing operations Income (loss) from discontinued operations, net of tax (4 ) 55 40 ) $ Net income per share attributable to PriceSmart and available for distribution: Basic net income per share from continuing operations $ Basic net income (loss) per share from discontinued operations, net of tax $ Basic net income per share $ Diluted net income per share from continuing operations $ Diluted net income (loss) per share from discontinued operations, net of tax $ Diluted net income per share $ Shares used in per share computations: Basic Diluted Dividends per share $ PRICESMART, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA) N May 31, (Unaudited) August 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term restricted cash 10 Receivables, net of allowance for doubtful accounts of $6 and $10as ofMay 31, 2010 and August31, 2009, respectively Merchandise inventories Deferred tax assets – current Prepaid expenses and other current assets Assets of discontinued operations Total current assets Long-term restricted cash Property and equipment, net Goodwill Deferred tax assets – long term Other assets Investment in unconsolidated affiliates Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Short-term borrowings $ $ Accounts payable Accrued salaries and benefits Deferred membership income Income taxes payable Other accrued expenses Dividends payable — Long-term debt, current portion Deferred tax liability – current Liabilities of discontinued operations Total current liabilities Deferred tax liability – long-term Long-term portion of deferred rent Long-term income taxes payable, net of current portion Long-term debt, net of current portion Total liabilities Equity: Common stock, $0.0001 par value, 45,000,000 shares authorized; 30,580,686and 30,337,109 shares issued and 29,855,630 and 29,681,031 shares outstanding (net of treasury shares) as of May 31, 2010 and August 31, 2009,respectively. 3 3 Additional paid-in capital Tax benefit from stock-based compensation Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Less: treasury stock at cost; 725,056 and 656,078shares as of May 31, 2010 andAugust31, 2009, respectively. ) ) Total PriceSmart stockholders’ equity Noncontrolling interest — Total equity Total Liabilities and Equity $ $
